DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
 	Claims 13 has been canceled. Claims 1-5, 7-12, 14-16, 18-28, and 33-36 are now pending in this application. Of these, claims 5, 7-9, 11-12, and 34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/2/21. 
Claims 1-4, 10, 14-16, 18-28, 33, and 35-36 are therefore currently under examination based on the elected species of “CD38 knockout” as the species of additional genetic modifications to the cell. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/16/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action.

Claim Rejections - 35 USC § 112

The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is maintained in modified form. The applicant states that the amendment to claim 2 overcomes the previously identified issue of indefiniteness. While the amendment to claim 2 does certain issues identified as rendering the claim indefiniteness as set forth in the prior office action, claim 2 remains indefinite in view of the amendments to claim 1.
Claim 1 has been amended to limit the derivative cell to an NK cell or T cell. However, claim 2, which depends on claim 1, recites a broader limitation wherein the cell is a derivative hematopoietic cell. Hematopoietic cells encompass numerous cell types other than NK cells or T cells. Thus, the broader recitation in claim 2 conflicts with the limitation in claim 1, rendering claim 2 confusing such that the metes and bounds of the claimed invention cannot be determined.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10, 14-16, 18-28, 33, and 35-36 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989). New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). 
Applicant’s amendment has introduced the limitation into independent claims 1, 23, and 36 that, “ the binding domain and transmembrane domain are separated by a spacer that is about 25-60 amino acids in length”.  The applicant is remarks filed with the claim amendment on 9/16/22 states that supports for this amendment can be found in paragraphs 18, 126-130, and 305 (referring to the paragraphs as annotated in the corresponding US Patent Application Publication 2021/0163622). Note that paragraph 305 of the Publication corresponds to paragraph 292 in the as filed specification. Paragraph 18 is not applicative to this newly added limitation. While paragraph 126 does describe the use of a “spacer/hinge” between the binding domain and the transmembrane domain of the CAR, this paragraph identifies the length of the spacer as being “from about 25 up to about 300 bp or more”, and further states that spacers of less than 100 bp or less than 50 bp are considered short and spacer more than 100 or more than 200 bp are considered long. Paragraph 292 discloses the use of shorter spacer of “about 25-60 bp” or longer spacers of about “200-300 bp). No particular examples of spacers with the indicated lengths in bp are provided in these paragraphs. It is further noted that the specification does not disclose spacer lengths by the number of amino acids, and does not explicitly or implicitly disclose spacers/hinges with a length range of “25-60 amino acids”. 
At the time of filing, “bp” in the context of molecular biology was commonly understood to be an abbreviation of “base pairs”, where base pairs refer to the pairing of the nucleotide bases A and T, or C and G to form double stranded DNA- see for example the NCBI list of biological agent abbreviations, where “bp” is identified as the abbreviation for “base pairs” (NCBI-International Agency for Research on Cancer (IARC) Working Group on the Evaluation of Carcinogenic Risks to Humans. Biological Agents. List of Abbreviations (2012), pages 1-14, see page 2). The applicant in their remarks filed with the instant response states that in the context of a CAR polypeptide, the disclosure in the specification of “bp” lengths for spacers/hinges would be understood as referring to amino acid length. The applicant also states that SEQ ID NO:14 is indicated to have a “hinge” of 39 amino acids and SEQ ID NO:16 is indicated to have a hinge of 45 amino acids. In response, while applicant may be their own lexicographer and define terms in a way that does not conform to their commonly understood meaning in the art, the applicant must specifically teach the definition of such a term in the specification. See MPEP 2111.01 (IV)(A) which states:

An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).

To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)

In the instant case, the specification does not provide any such special definition in the specification which defines “bp” as meaning amino acids. As such, the term “bp” has been given its plain and ordinary meaning as an abbreviation of “base pairs” and not “amino acids” as evidenced by its definition in the list of NCBI abbreviations.
	In regards to the presence of “hinges” in SEQ ID NOS 14 and 16, while the specification highlights the amino acids corresponding to the CD28 hinge and the CD8 hinge in each of SEQ ID NOS 14 and 16 respectively, the disclosure of two specific hinges with 39 and 45 amino acids respectively, does not provide sufficient written description for the newly claimed genus of spacer/hinge amino acid sequences of approximately 25-60 amino acids in length as now claimed, particularly as the specification teaches a range of spacer-hinge lengths of 25-60 bp- which corresponds to approximately 8-20 amino acids in length. Thus, the newly added limitation of “a spacer that is about 25-60 amino acids in length” is considered new matter not supported by the as filed specification. 

Claim Interpretation

Applicant’s amendment has introduced the limitation into independent claims 1, 23, and 36 that, “ the binding domain and transmembrane domain are separated by a spacer that is about 25-60 amino acids in length”.  See above, for issues regarding support for this limitation in the instant specification which refers to spacers with a range of lengths measured in “bp” and not in amino acids as claimed. For the purposes of claim interpretation, it is noted that the specification does disclose the use of a spacer, but appears to use the terms “spacer” and “hinge” interchangeably- see paragraph 126 of the specification which states that there is a “spacer/hinge” between the MICA/B binding domain and the transmembrane domain of the CAR, and further lists the use of CD28 “spacers”. Applicant’s remarks filed on 9/16/22 corroborate this interpretation, pointing to a “hinge” of 39 amino acids present in SEQ ID NO:14, and a “hinge” of 45 amino acids present in SEQ ID NO:16. Therefore, the term “spacer” is considered to encompass a hinge sequence. 

Claim Rejections - 35 USC § 103

The rejection of claims 1-4, 10, 13-16, 18-28, 33, and 35-36 under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0155717 (June 7, 2018), hereafter referred to as Valamehr et al., in view of U.S. Patent Application Publication 2018/0085400 (March 29, 2018), hereafter referred to as Sentman et al., WO 2014/140904 A2 (2014), hereafter referred to as Cheney , WO 2018/217688 (November 29, 2018), hereafter referred to as Ferrari de Andrade et al., with an effective filing date of May 22, 2017, and Wang et al. (2018) Clin. Cancer Res., Vol. 24(16), 4006-4017, is withdrawn in view of applicant’s amendments to the claims which recite that the CAR comprises a spacer comprising 26-60 amino acids.
Claims 1-4, 10, 14-16, 18-28, 33, and 35-36 are newly rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0155717 (June 7, 2018), hereafter referred to as Valamehr et al., in view of U.S. Patent Application Publication 2018/0085400 (March 29, 2018), hereafter referred to as Sentman et al., WO 2014/140904 A2 (2014), hereafter referred to as Cheney , WO 2018/217688 (November 29, 2018), hereafter referred to as Ferrari de Andrade et al., with an effective filing date of May 22, 2017, Wang et al. (2018) Clin. Cancer Res., Vol. 24(16), 4006-4017, and U.S. Patent Application Publication 2020/0289565 (2020), hereafter referred to as Green et al., with an effective filing date of 11/6/2017. 
Valamehr et al. teaches methods of genome engineering iPSCs, including human iPSCs to comprise one or more genetic modifications at selected genomic sites, where the genetic modifications include the introduction of one or more exogenous polynucleotide of interest operably linked to promoter (Valamehr et al., paragraph 5-11). In particular, Valamehr et al. teaches iPSCs whose genome comprises an exogenous polynucleotide encoding at least one chimeric antigen receptor (CAR) which has been inserted into the constant region of the TCR TRAC locus and wherein the endogenous TCR locus is knocked out (Valamehr et al., paragraphs 22, 331-336, and claims 24-27). Valamehr et al. teaches that the CAR expressing iPSCs can contain further genomic modifications including deletion of genes or insertion of genes in order to increase resistance to immune detection and improve immune effector ability (Valamehr et al., paragraphs 28, 223-224, 323, 330-331). Valamehr et al. also teaches pharmaceutical compositions comprising the genome modified iPSCs or their NK cell derivatives for use in adoptive cell therapy of autoimmune disorders, hematological malignancies such as leukemias, solid tumors, or virus infection (Valamehr et al., paragraphs 44-45, and 226-227). In addition, Valamehr et al. teaches that the one or more exogenous gene(s) can be introduced into a safe harbor locus such as the AAVS1, CCR5, ROSA26, collagen, HTRP, H11, B2M GADPH, TCR, or RUNX1 loci (Valamehr et al., paragraph 8). Valamehr et al. further teaches differentiating the CAR-iPSCs into various hematopoietic cell types including CD34+ hematopoietic cells and effector cells such as NK cells and T cells (Valamehr et al., paragraphs 192 and  336). 
While Valamehr et al. teaches to genetically modify iPSCs to express a CAR, Valamehr et al. does not teach that the CAR is an anti-MICA/B CAR or the specific components of the anti-MICA/B CAR. Sentman et al. supplements Valamehr et al. by teaching CAR whose extracellular binding domain is an scFV are derived from an anti-MICA or anti-MICB antibody, or from an antibody that binds both MICA and MICB, i.e. MICA/B (Sentman et al., paragraphs 6-9, 20-21, and 48). Sentman et al. further teaches cells expressing the anti-MIC CAR and the treatment of various diseases including cancer comprising administering the cells expressing the anti-MICA/B CAR in combination with a second therapeutic agent, such as a cytotoxic agent, an anti-angiogenic agent, or a CHOP chemotherapeutic regimen (Sentman et al., paragraphs 179-180). In particular, Sentman teaches MICA/B CAR where the structure of the CAR comprises an anti-MICA/B scFV, a hinge, a transmembrane domain, and one or more intracellular domains, where the hinge and transmembrane domains are CD28 hinge and transmembrane domain sequences, and the intracellular domains include the CD3 zeta intracellular signaling domain and the CD28 cytoplasmic domain (Sentman et al., paragraph 7, 51, 135, 154-155, 182, and 201). Sentman et al. also clearly teaches the use of a pharmaceutical composition comprising recombinant T cells comprising nucleic acid encoding a recombinant MICA CAR comprising an anti-MICA scFv fused to the hinge, transmembrane and intracellular domains of CD28 and the intracellular domain of CD3 zeta for the treatment of disease (Sentman et al., paragraph 182). Sentman et al. also specifically teaches to generate anti-MICA/B scFV, which comprise in the amino to carboxy direction an anti-MICA/B heavy chain variable region- a linker- and the anti-MICA/B light chain variable region (HV-LV), for use in the construction of an anti-MICA/B CAR (Sentman et al., Figures 1A-1D, and paragraph 75-84). While Sentman et al. does not teach a specific sequence for the CD28 hinge, the use of CD28 hinge sequences were well known in the art of making CARs at the time of filing. Green et al. also teaches the construction of CARs, and teaches in particular the inclusion of a spacer between the scFv antigen-recognition component and the transmembrane domain (Green et al., paragraph 402). Green further teaches that the spacer can be a hinge region of about 10-75 or 10-50 amino acids in length, and discloses exemplary spacer regions including hinge regions derived from CD8a, CD28, CTLA4, PD-1, or FcγRIIIa (Green et al., paragraph 406). Most specifically, Green et al. teaches a spacer that has the sequence set forth in SEQ ID NO: 78, which is a 39 aa hinge region of CD28 (Green et al., paragraphs 406-407, and SEQ ID NO:78). Cheney et al. further supplements Valamehr et al., Sentman et al., and Green et al. by teaching anti-MICA/B antibodies which binds to the alpha-3 domain of MICA/B, including scFV antibodies (Cheney et al., paragraphs 9, 18, 77, and 242). Cheney et al. teaches that the antibodies are useful for treating various diseases include cancer (Cheney et al., paragraphs 21-23). Cheney et al. also teaches that the anti-MICA/B antibody can be combined with other therapeutic agents including daratumumab (Cheney et al., paragraph 298). While both Sentman et al. and Cheney et al. teaches anti-MICA/B antibodies, and in the case of Cheney et al. anti-MICA/B antibodies which bind to the alpha-3 domain of MICA/B, neither reference teaches an anti-MICA/B antibody with the specific light and heavy chain CDR 1, 2, and 3 sequences recited in the instant claims. Ferrari de Andrade et al. supplements Valamehr et al., Sentman et al., and Cheney et al. by teaching an anti-MICA/B antibody, 7C6, which has a light chain sequence, SEQ ID NO:7, which is identical to instant SEQ ID NO:33, and a heavy chain sequence, SEQ ID NO:8, which is identical to instant SEQ ID NO:34 ( Ferrari de Andrade et al., SEQ ID NOS 7 and 8, see also Fig. 21 which has the CDR 1, 2, and 3 sequences highlighted). Ferrari de Andrade et al. teaches that the 7C6 antibody binds to MICA/B and specifically the alpha-3 domain, prevents MICA/B shedding from human cancer cells, stabilizes MICA/B on the surface of cancer cells, and can be used as a cancer therapeutic, alone or in combination with other therapeutic molecules such as an anti-PD-1 or anti-CTLA4 antibody, or a chemotherapeutic agent  (Ferrari de Andrade et al., pages 2, 4, 79-80, and 84-85). Ferrari de Andrade et al. further teaches the 7C6 which is an scFv (Ferrari de Andrade et al., page 4). 
Thus, in view of the specific teachings of Valamehr et al. to make and use genetically modified iPSCs encoding a CAR for treating cancer, the teachings and motivation provided by Sentman et al. to make and use genetically modified cells expressing CAR comprising an anti-MICA and/or MICB scFV, where the CAR comprising the MICA/B scFv-a CD28 hinge-a CD28 transmembrane domain-a CD28 intracellular domain-and a CD3 zeta intracellular domain, the teachings of Green for a specific CD28 hinge sequence which is 39 aa in length useful as the spacer/hinge of a CAR, and the further teachings of Cheney et al. and Ferrari de Andrade et al. for anti-cancer therapeutic scFV which recognize the alpha-3 domain of MICA and/or MICAB, specifically the 7C6 antibody taught by Ferrari de Andrade et al.,  it would have been prima facie obvious to the skilled artisan at the time of filing to make and use a genetically modified iPSC or derivative NK cell according to Valamehr et al. whose genome has been modified to include an inserted sequence encoding a CAR comprising an scFV specific for the alpha3 domain of MICA/B and comprising SEQ ID NOS: 33 and 34 in an HV-LV orientation, a CD28 hinge sequence with the sequence of Green’s SEQ ID NO:78, and both a CD28 and CD3zeta intracellular domains with a reasonable expectation of success. 
In regards to deletion of CD38 in the iPSCs or derivative NK cells, while Valamehr et al., Sentman et al., and Cheney et al. do not specifically teach to make iPSCs or use iPSCs in methods of making derivative cells such as NK cells where the iPSCs express a CAR specific for anti-MICA/B  as claimed and further comprise a deletion of CD38, Valamehr et al. does teach that the genetically modified CAR iPSCs useful for generating derivative cells such as NK cells can include one or more additional genetic modifications, including deletions of genes, in order to increase resistance to immune detection and improve immune effector ability (Valamehr et al., paragraphs 28, 223-224, 323, 330-331). Cheney et al., as noted above, further teaches the therapeutic combination of an anti-MICA/B therapy and a chemotherapeutic such as daratumumab. Wang et al. supplements Valamehr et al., Sentman et al., Cheney et al., and Ferrari de Andrade et al. by teaching that treatment of multiple myeloma with daratumumab, an anti-CD38 antibody, has the unwelcome side effect of killing NK cells, including adoptively transferred NK cells (Wang et al., 4006). Wang et al., however, teaches that adoptive transfer of CD38-/low NK cells prevents their “fratricide” by daratumumab induced ADCC (Wang et al., pages 4006 and 4010-4012). Wang et al. also demonstrates that CD38 -/low NK cells exhibited increased cytotoxicity against multiple myeloma cells (Wang et al., page 4012). Therefore in view of daratumumab “fratricide” of CD38+ NK cells and the further increased cytotoxicity of CD38 negative NK on multiple myeloma, and the detailed teachings of Valamehr et al. for deleting genes in iPSCs in order to improve immune effector activity, it would have been prima facie obvious to the skilled artisan at the time of filing to further genetically modified the anti-MICA/B CAR expressing iPSCs  or derivative NK cells taught by Valamehr et al. in view of Sentman et al., Green et al., Cheney et al., and Ferrari de Andrade et al. to delete CD38 in order to produce derivative CD38 negative NK cells or an iPSC cell capable of generating CD38 negative NK cells with increased therapeutic potential in combination with daratumumab with a reasonable expectation of success. 

Applicant’s arguments, in so far as they apply to the new grounds of rejection, have been fully considered but have not been found persuasive. The applicant reiterates their arguments presented in previous responses that the cited references do not suggest a preferred orientation for an scFV with the heavy chain preceding the light chain and do not provide a reasonable expectation of success in constructing and using such an anti-MICA/B CAR as claimed. More specifically, the applicant reiterates their argument that the prior art does not provide a reasonable expectation that any antibody scFV can be used to make a CAR with cytotoxic functionality in immune cells. The applicant states that the additional citations provided by the examiner to rebut this argument in previous office action, Smith et al., Hudacek et al., and Yong et al. are not sufficient to demonstrate that the construction of functional CAR was well known with a reasonable expectation of success at the time of filing. According to applicant, these references disclose isolated examples and are not sufficient to provide the requisite reasonable expectation of success. The applicant also argues that the clinical trials reported by Yong et al. using various CAR do not reflect how many CAR needed to be tested to find ones that worked because negative results are typically not published. The applicant also reiterates their arguments concerning Galetto, which applicant previously provided as evidence for the unpredictability of making a CAR with cytotoxic activity in an immune cell. According to applicant, the citation of Carpenter to rebut Galetto supports unpredictability rather than predictability. The applicant also reiterates previous arguments concerning the statements in the Declaration under 37 CFR 1.132 by Ryan Bjordahl, in which Dr. Bjordahl states that the prior art does not tend to report unsuccessful attempts to generate CAR, and that there were no reliable means of predicting whether any given antibody would produce a functional CAR, impart cytotoxicity to a target cell, and exhibit in vivo activity. Applicant’s response also points to Dr. Bjordahl for supporting the unpredictability of the improved activity of a MICA/B-CAR with the H/L orientation vs an L/H orientation reported in the instant application. The applicant also states that the working example demonstrates unexpected results using a short versus a long spacer in the MICA/B-CAR, not taught or predicted by the prior art. The applicant concludes that as the prior art does not show that MICA/B CAR made with a binding domain comprising the claimed CDRs has any anti-tumor cytotoxicity, applicant’s demonstration of unexpected efficacy using such as CAR where the scFV has an H/L orientation and contains a short spacer meets the standard for unexpected results set forth in MPEP 716.02(e)(I and II). Finally, the applicant argues the office has provided no reason that applicant’s comparison of closely related compositions and demonstration of unexpected effects does not rebut the rejection of record. 
In response, it is not agreed that it was well known at the time of filing that attempts to convert an antibody to a CAR often failed, or that the generation of CAR with antigen specific cytotoxicity to a tumor was unpredictable. The teachings of Galetto, previously cited by applicant as evidence for the state of the prior art, was addressed in detail in the previous office action and rebutted by the teachings of Carpenter. As set forth in the previous office action, Galetto teaches that they tested anti-BCMA CAR comprising one of four different scFv derived from the anti-BCMA antibodies BC50, BC30, C11D5.3, and C13F12.1 in T cell degranulation assays, but that only the BC50 and BC30 CAR exhibited T cell degranulation activity. However, the teachings of Galetto are contradicted by the teachings of Carpenter et al., who demonstrates that T cells expressing CAR made using an C11D5.3 scFv antibody do in fact show substantial activity against BCMA positive tumor cells in a T cell degranulation assay as measured by IFN-gamma release (Carpenter et al. (2013) Clin. Canc. Res., Vol. 19(8), 2048-2060, see pages 2050, 2054-2055, Figure 3, and Table I). Carpenter et al. also teaches that they constructed and tested a second antibody, C12A3.2, which similar to C11D5.3 as it is a known anti-BCMA antibody, and showed that this CAR also exhibited T cell activation in response to BCMA+ tumor cells. Carpenter et al. further tested this second CAR and showed substantial antigen specific CTL activity and in vivo anti-tumor activity (Carpenter et al., page 2056, Figure 4). While Carpenter does not teach why Galetto failed to see activity with a C11D5.3 based CAR in their assay, there were differences in CAR construction. Carpenter uses CD28 and CD3zeta cytoplasmic domains, and a different promoter and vector to express the CAR in T cells than Galetto, who used the 41BB and CD3zeta cytoplasmic domains, and different hinge and transmembrane domains. While applicant argues that the fact that Carpenter was successful in constructing a CAR with the C11D5.3 antibody where Galetto et al. was not is evidence of unpredictability, this is not agreed. Regardless of the failure of Galetto, Carpenter et al. shows the successful generation of a CAR using a C11D5.3 scFV with cytotoxic activity. Carpenter et al. also shows the successful generation of another CAR using a different anti-BCMA antibody previously reported in the prior art. Thus, between Galetto and Carpenter, 4 out of the 5 antibodies tested were capable of producing a functional CAR with cytotoxic activity. In addition, Smith et al. and Hudacek et al. were previously provided as additional rebuttal evidence. Smith et al. isolated 5 different anti-BCMA specific scFv, which in turn were used to generate 5 different CAR, and demonstrated that all five CAR when expressed in T cells exhibited specific lysis of BCMA expressing tumor cells in a cytotoxicity assay (Smith et al. (2018) Mol. Ther., Vol. 26(6), 1447-1456, see page 1448, Figure 1).  Hudacek et al. constructed two different CAR using two different anti-ROR specific scFv known in the prior art and demonstrated that T cells expressing both of these CAR exhibited significant anti-ROR specific cytotoxicity against ROR1 positive tumor cells (Hudacek et al. (2013) Clin. Canc. Res., Vol. 19(12), 3153-3164, see pages 3155, 3157, and 3158, Figure 2). Thus, contrary to applicant’s argument based on Galetto, which is itself contradicted by Carpenter, the prior art at the time of filing provides numerous examples of the successful use of both well known or newly identified scFV specific for tumor associated antigens to generate CAR which when expressed in an immune cell such as a T cell exhibit tumor specific cytotoxicity. The applicant disputes this evidence as insufficient, stating that these references are isolated examples. On the contrary, Smith et al. and Hudacek et al. together disclose 7 additional individual tumor antigen specific scFV which were used successfully to generate CAR with cytotoxic activity. Between Smith et al., Galetto et al., Carpenter et al., and Hudacek et al., that represents a disclosure of 12 different antibodies from which scFV were used successfully generated, and 11 of which exhibited cytotoxic activity. This evidence, by itself, provides a reasonable expectation of success in generating a scFV based on the anti-MICA/B antibody taught by Ferrari de Andrade and in using the scFV to make a CAR, and further a CAR having cytotoxic activity. The applicant has not provided any other examples of difficulties or failures in generating CAR from a known antibody other Galetto. Therefore, when the evidence provided by Galetto is weighed against the evidence of Carpenter, Smith, and Hudacek, the evidence supports a finding that there would have been a reasonable expectation of success in making a CAR as claimed in view of the teachings of Valamehr et al., Sentman et al., Green et al., Cheney , Ferrari de Andrade et al., and Wang et al.. Applicant is also reminded that absolute predictability is not required to establish obviousness. Finally, as further rebuttal to the statements in the Bjordahl Declaration such as the statement on page 2 that, “ attempts to develop a functional CAR based on a given antibody were often unsuccessful”, the office previously offered Yong et al. as additional evidence. Yong et al. teach that as of 2017, two years before the time of filing, there were 81 active or planned clinical trials using CAR T cells against hematological cancer, and 51 trials for solid tumors (Yong et al., page 356). Yong et al. teaches that these clinical trials were based on a large number of different CAR whose individual scFv domains recognized at least 24 different tumor antigens (Yong et al., page 357, Table I). Thus, Yong et al. shows that contrary to the statements in the Bjordahl Declaration, the prior art reported the generation of numerous functional anti-tumor CAR whose activity was sufficiently effective in preclinical experiments to support over 100 clinical trials in human patients. The applicant dismisses these teachings as only showing positive and not negative results, reiterating their previous argument that negative results are not published. However, the large number of CARs which have progressed to clinical trials, a feat which typically requires prior demonstration of efficacy in animal models, shows that over 130 different scFV based CAR were considered by the skilled artisan as effective enough in non-human subjects to warrant human testing. Therefore, again, it is maintained that when the evidence provided by Galetto et al. and the statements made by Dr. Bjordahl are weighed against the evidence of Carpenter, Smith, and Hudacek, and Yong et al., the totality of the evidence of record supports a finding that there would have been a reasonable expectation of success in making a CAR as claimed in view of the teachings of Valamehr et al., Sentman et al., Green et al., Cheney , Ferrari de Andrade et al., and Wang et al.. Again, absolute predictability is not required to establish obviousness, only a reasonable expectation of success is required. 
Turning to applicant’s arguments regarding allegations of unexpected results based on the activity of a CAR comprising an scFv comprising the CDRs as claimed in the amino to carboxy orientation of heavy chain variable region and light chain variable region as compared to an scFV in the reverse orientation, and further comparison of short vs long spacer domains separating the scFv and the transmembrane domain, it is first noted that Sentman et al., as set forth above, clearly teaches to generate anti-MICA/B scFV, which comprise in the amino to carboxy direction an anti-MICA/B heavy chain variable region- a linker- and the anti-MICA/B light chain variable region, for use in the construction of an anti-MICA/B CAR, and further teaches the use of a CD28 spacer/hinge between the MICA/B scFv and the transmembrane domain (Sentman et al., Figures 1A-1D, and paragraph 75-84, and 182). Green et al. further provides motivation to use spacer/hinge sequences in CAR which are 10-50aa or 10-75aa and specifically teaches to use a CD28 hinge which is 39aa in length (Green et al., paragraphs 406-407, and SEQ ID NO:78). Thus, Sentman et al. and Green provide specific guidance to make an anti-MICA/B CAR where the scFV has an HV-LV orientation, and to further use the scFv in combination with a CD28 hinge of 39aa in length in a CAR. Furthermore, it is reiterated that any unexpected properties related to cells derived from iPSC comprising a MICA/B CAR as claimed must be commensurate in scope with the claimed invention, and that a greater, or greater than additive, effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected MPEP 716.02 (a) and (d). The applicant’s argument appears to be that the prior art does not provide a reasonable expectation that a MICA/B CAR as claimed would have cytotoxicity or in vivo anti-tumor efficacy and that therefore their results provided in the working examples demonstrate unexpected efficacy of iNK cells expressing the MICA/B CAR with the recited CDR sequences. In response, it is first noted that the amended claims are not commensurate in scope with applicant’s alleged evidence of unexpected results based on the working examples provided in the specification. The claims as amended read on an iPSC, a clonal iPSC, an iPS cell line cell, T cells, NK cells, and iNK cells or iT cells expressing a MICA/B CAR. The MICA/B CAR as amended is now defined by the light and heavy chain CDRS of the variable regions that make up the binding domain of the MICA/B CAR, a hinge of 25-60 amino acids, and CD28 and CD3zeta intracellular domains. However,  the working examples do not identify the actual structure of the CARs expressed in the iNK cells that were tested. The working examples discuss the specific scFV utilized but are silent in regards to the hinge, transmembrane, and cytoplasmic domain(s) present in the CAR. The working examples further do not disclose the vector used to transduce the iNK or the promoter used to express the CAR. As such, the working examples which form the basis for the alleged unexpected results are not commensurate in scope with the claims as written. Further, as discussed above, the prior art of record does not support applicant’s argument that the use of a known anti-MICA/B scFv to make a CAR which when expressed by a T cell or NK cell would exhibit antigen specific cytotoxicity would have been considered unpredictable or not reasonably expected. On the contrary, the prior art cited above in rebuttal to applicant’s arguments demonstrates that immune cells such as T cells expressing CAR comprising anti-tumor antigen specific scFV sequences known in the prior art or newly identified by screening were regularly constructed, demonstrated to have cytotoxicity against antigen positive tumor cells, and were being utilized in clinical trials to treat various cancers. Applicant’s working examples do not demonstrate that the level of CTL activity or in vivo anti-tumor activity achieved using iNK cells expressing the MICA/B CAR is unexpectedly greater than the commonly expected CTL activity or anti-tumor activity of CAR-iNK or CAR T cells known in the prior art. Further, the working examples do not show that the anti-MICA/B CAR comprising the claimed CDR in the claim HV-LV orientation and a short spacer exhibit greater activity than other CAR  known in the prior art, particularly as the prior art actually provides specific teachings to make a CAR with these exact features. Applicant’s arguments that the HV-LV orientation anti-MICA/B CAR with a short spacer exhibits superior in vivo results compared to the anti-MICA/B  LV-HV CAR and further that the use of a short versus a long spacer is evidence of unexpected results is not agreed as the question is whether the HV-LV orientation anti-MICA/B CAR exhibits unexpected results over the expected activity of CARs reported in the prior art of record. As applicant has not demonstrated that a specific HV-LV orientation anti-MICA/B CAR as claimed has unexpectedly increased activity compared to CAR known in the prior art, particularly in view of Sentman’s specific teaching to use this orientation of the scFV in anti-MICA/B CAR, and Green’s teachings to use a CD28 hinge of 39 amino acids in length. Thus, contrary to applicant’s statement that the office has provided no reason that applicant’s comparison of closely related compositions and demonstration of unexpected effects does not rebut the rejection of record, the office has in fact fully evaluated the evidence of the working examples and compared the scope of the evidence with the scope of the claimed invention. As discussed above, the working examples do not actually disclose the specific structure of the MICA/B CAR expressed by the iNK cells which demonstrated the alleged unexpected results such that there is a lack of correlation between applicant’s evidence of unexpected results and what is actually claimed. Further, applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In this case, the claims recite a range of cells types, and a range of spacer sequences in combination with the MICA/B scFV and the CD28 and CD3zeta intracellular domains, whereas the evidence for unexpected results fails to disclose the actual spacer, or the intracellular domains present in the MICA/B CAR expressed in the iNK cells. As such, applicant’s contention that “unexpected results” reported in the working examples overcome the rejection of record is not found persuasive. 
 
No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633